Dismissed and Opinion filed October 17, 2002








Dismissed and Opinion filed October 17, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00920-CV
____________
 
IN THE INTEREST OF C.D.S. and C.K.S
 
 
 

 
On
Appeal from the 247th District Court
Harris
County, Texas
Trial
Court Cause No. 01-32637
 

 
M E M O R A N D U M  O
P I N I O N
This is an attempted appeal by the intervenor grandparents
from a final decree of divorce, signed May 17, 2002.  Appellants filed a timely motion for new trial
on June 14, 2002.  Appellant=s notice of appeal was not filed
until September 4, 2002.  On September 5,
2002, appellants filed an opposed motion to extend time to file the notice of
appeal.  On September 25, 2002, appellee,
Ryan O=Neil Sealy filed a response and
objection to appellants= motion to extend time and filed a motion to dismiss the
appeal for want of jurisdiction.  We
grant the motion to dismiss.




When appellant has filed a timely motion for new trial,
motion to modify the judgment, motion to reinstate, or request for findings of
fact and conclusion of law, the notice of appeal must be filed within ninety
days after the date the judgment is signed. See Tex. R. App. P. 26.1(a). 
Appellant=s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when a appellant, acting in good faith,
files a notice of appeal beyond the time allowed by rule 26.1, but within the
fifteen-day grace period provided by Rule 26.3 for filing a motion for
extension of time.  See Verburgt v.
Dorner, 959 S.W.2d 615, 617-18 9 (1997) (construing the predecessor to Rule
26).  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3
Because appellants filed a timely motion for new trial, the
notice of appeal was due on August 15, 2002. 
An appellate court may extend the time to file the notice of appeal if,
within 15 days after the deadline for filing the notice of appeal, the party
files the notice of appeal with the trial court.  Tex.
R. App. P. 26.3.  This additional
15-day period ended on August 30, 2002. 
Appellants did not file their notice of appeal until September 4,
2002.  Accordingly, appellants failed to
invoke the jurisdiction of this court.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion filed
October 17, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P.
47.3(b).